internal_revenue_service number release date index number 468a --------------------- ----------------------------------------------- -------------------------------- ------------------------- ----------------------------- re revised schedule of ruling amounts department of the treasury washington dc person to contact --------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 - plr-111728-13 date date legend taxpayer parent plant state location method date date date date date date date a b c d e f g h commission a commission b order year year year year year --------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------- ------------------------------------------------------------------- ------------ ------------------ ---------------------------- --------------------- ------------------- ------------------------ ---------------------- ---------------------- ------------ ---------- ------------------ -------------------- ---- ---- ---- ---------------- -------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------- ------- ------- ------- ------- ------- plr-111728-13 year year fund director ------- ------- -------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- dear ----------------- this letter responds to your request dated ---------------------- for a mandatory revised schedule of ruling amounts under sec_468a of the internal_revenue_code and sec_1_468a-3 of the income_tax regulations taxpayer was previously granted revised schedules of ruling amounts most recently on --------------------- this request is mandatory as a result of a substantial variation in the ruling_amount determined under the formula approved by the prior revised schedule of ruling amounts supplemental information was submitted pursuant to sec_1_468a-3 taxpayer represents the facts and information relating to its request for a revised schedule of ruling amounts as follows taxpayer is a subsidiary which files as part of the consolidated federal_income_tax return of parent and is an investor-owned public_utility incorporated in state taxpayer is engaged in the generation transmission purchase distribution and sale of electric energy in state taxpayer is the sole owner and operator of the plant which is situated at location the proposed method of decommissioning the plant is method the plant’s amended operating license is scheduled to expire on date taxpayer intends to pursue a license extension for the plant with the nuclear regulatory commission nrc that would extend the operating license from date to date by letter of date taxpayer advised the nrc of its intention to file an application in the second quarter of year for a license renewal of the plant with respect to the decommissioning costs related to the plant that are included in taxpayer’s cost of service for ratemaking purposes taxpayer is subject_to regulation by commission a a percent and commission b b percent commission a in order effective date granted taxpayer’s request to reduce the amount of its annual nuclear decommissioning contribution to the fund pursuant to taxpayer’s intention to request a license extension from the nrc commission a based its findings on a decommissioning cost estimate dated date provided by taxpayer that is based on the assumption that the plant will receive an extension of the operating license the estimated cost of dollar_figurec year dollars was used as a base cost for decommissioning the plant the estimated cost of decommissioning the plant is dollar_figured plr-111728-13 year dollars it is estimated if the license extension is granted that substantial decommissioning costs will first be incurred in year and that decommissioning will be substantially complete at the end of year the methodology used to convert the year dollars to year dollars was by escalating the estimated costs at an inflation rate that ranged from e to f percent the assumed after-tax rate of return to be earned by the amount collected for decommissioning is g percent taxpayer in prior schedules of ruling amounts dated date and date was granted permission to use a formula pursuant to sec_1_468a-3 to determine its schedule of ruling amounts the ruling_amount for each year of the period is determined on or before the deemed payment_date for the year expressed mathematically taxpayer uses the following formula to determine the ruling_amount formula a x b x x c d - e where a total kwh sales subject_to nuclear decommissioning nd surcharge b multiplied by the commission a average nd surcharge expressed as cents kwh multiplied by dollar_figure to convert to dollar_figure c multiplied by the percentage of the total surcharge allocated to nuclear decommissioning and low-level radwaste disposal d plus ferc nd deposits e minus low-level radwaste deposits if the formula should result in a negative number the ruling_amount will be assumed to be zero using the formula results in the following calculation for year -------------------------------------------------------------------------------------------------------------------- ------------------------ if taxpayer does not request an extension of the plant’s operating license by the end of year taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline for that taxable_year similarly if taxpayer requests and is denied an extension of the plant’s operating license taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline for the first taxable_year that begins after the taxable_year in which the request is denied if taxpayer requests and is granted an extension of the plant’s operating license pursuant to sec_468a taxpayer must file a request for a revised schedule of plr-111728-13 ruling amounts on or before the deemed payment deadline for the taxable_year that includes the date on which the operating license is renewed sec_468a as amended by the energy tax incentives act of the act publaw_109_58 119_stat_594 allows an electing taxpayer to deduct payments made to a nuclear decommissioning reserve fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year prior to the changes made by the act the deduction was limited to the lesser_of the amount included in the utility’s cost of service for ratemaking purposes or the ruling_amount generally as a result only regulated utilities could take advantage of sec_468a the act amendment of sec_468a eliminated the cost-of-service limitation accordingly decommissioning costs of an unregulated nuclear power plant may now be funded by deductible contributions to a qualified nuclear decommissioning fund sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund the total nuclear decommissioning cost of that nuclear power plant over the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within 2½ months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts sec_1_468a-1 provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in any portion of a nuclear power plant a qualifying interest is among other things a direct ownership_interest sec_1_468a-2 provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such plr-111728-13 taxable_year the limitation on the amount of cash payments for purposes of sec_1_468a-2 does not apply to any special transfer permitted under sec_1_468a-8 sec_1_468a-3 provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3 provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer's most recent financial assurance filing with the nrc are described by the regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3 further provides that consistency with financial_accounting statements is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof plr-111728-13 sec_1_468a-3 provides that the service will approve at the request of the taxpayer a formula or method for determining a schedule of ruling amounts rather than providing a schedule specifying a dollar amount for each taxable_year if the formula or method is consistent with the principles and provisions of this section and is based on reasonable assumptions sec_1_468a-3 further provides a special rule relating to the mandatory review of ruling amounts that are determined pursuant to a formula or method sec_1_468a-3 provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3 provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3 if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3 provides that if the nuclear plant is not described in sec_1_468a-3 the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3 any reasonable method may be used in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3 sec_1_468a-3 provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3 provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 provides the rules regarding the manner of requesting a schedule of ruling amounts sec_1_468a-3 provides that the service will not provide or revise a ruling_amount applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment_date as defined in sec_1_468a-2 for such taxable_year plr-111728-13 sec_1_468a-3 enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 provides that the service may prescribe administrative procedures that supplement the provisions of sec_1_468a-3 and in addition that section provides that the service may in its discretion waive the requirements of sec_1_468a-3 and under appropriate circumstances sec_1_468a-3 describes the circumstances in which a taxpayer must request a revised schedule of ruling amounts sec_1_468a-3 requires that a taxpayer request a revised schedule of ruling amounts for the fund if the operating license of the nuclear plant to which the fund relates is extended the request for the revised schedule of ruling amounts must be submitted on or before the deemed payment deadline for the taxable_year that includes the date on which the license extension is granted sec_1_468a-3 provides that any taxpayer that has previously obtained a schedule of ruling amounts may request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions pursuant to sec_1_468a-3 taxpayer has met its burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the code and regulations and is based on reasonable assumptions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations taxpayer as owner of the plant has calculated the total decommissioning costs under sec_1_468a-3 of the regulations the proposed schedule of ruling amounts was derived by following the assumptions contained in a decommissioning cost estimate that taxpayer has represented is a standard type study used in the industry in addition the plr-111728-13 same underlying assumptions were used by commission a to calculate the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes thus taxpayer has demonstrated pursuant to sec_1_468a-3 that the proposed schedule of ruling amounts is based on reasonable assumptions and is consistent with the principles of sec_468a and the regulations thereunder the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations based solely on the determinations above we conclude that taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code we have approved the following revised schedule of ruling amounts approved schedule of ruling amounts year year year - year commission a h to be determined from formula if any of the events described in sec_1_468a-3 occur in future years taxpayer must request a review and revision of the schedule of ruling amounts generally taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which this schedule of ruling amounts is received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-111728-13 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7 a copy of this letter must be attached with the required election statement to taxpayer's federal_income_tax return for each tax_year in which taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
